Citation Nr: 1701115	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army, to include service in the Republic of Vietnam, from November 1967 to June 1969.  His decorations include the Combat Infantryman Badge, Purple Heart and Parachutist Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In a December 2015 decision, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a right wrist disability, and remanded the underlying merits issue for additional development. 


FINDING OF FACT

The Veteran's right wrist disorder did not have its clinical onset in service and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right wrist disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current right wrist disability is the result of a fall in service after a grenade exploded near him.  See November 2014 Statement of Accredited representative; Board Hearing Transcript (Tr.) at 3; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regarding current disability, the Veteran has been diagnosed with degenerative arthritic changes at the first carpometacarpal (CMC) and scaphotrapeziotrapezoidal (STT) joints and tendonitis of the right wrist.  See July 2009 VA treatment record; see also April 2016 VA examination report.  Accordingly, the first element of service connection is met.

As to the second element, service treatment records (STRs) document the grenade explosion and treatment for a hand contusion at that time.  While no right wrist problems are noted, the Veteran's report of an injury to his right wrist is substantiated by his lay reports alone due to his combat service.  38 U.S.C.A. 
§ 1154 (b); 38 C.F.R. § 3.304(d).  Accordingly, the second element of service connection is also established.

As to the final element, nexus, in favor of the claim is a July 2009 VA X-ray report, which notes that the Veteran's wrist problems "may be related to prior injury, nonspecific."  This opinion, which is couched in speculative terms and contains no rationale, is of no probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The only other competent opinion of record is that of the April 2016 VA examiner, who found that it was less likely than not that the Veteran's right wrist disabilities were due to service.  In support of his opinion, the examiner acknowledged the discussion of a contusion in service, but emphasized that recent X-rays did not show any evidence of healing from an old wrist fracture.  He also indicated that the Veteran did not report wearing any kind of brace after the injury, and if there was a fracture in service, a brace or cast would have been required.  The examiner also highlighted the Veteran's lack of complaints of ongoing wrist problems upon separation from the military.  Instead, the examiner attributed the Veteran's arthritis and tendonitis to long term repetitive use of the wrist from his employment as a construction worker, particularly since the arthritis was equally present in both wrists, suggestive of a combination of biomechanical factors and genetics, as opposed to the service injury.  Given this opinion is supported by a thorough rationale based on consideration of the pertinent evidence of record, it is assigned high probative value. 

To the extent the Veteran attributes his current right wrist disabilities to service, he has not been shown to have the requisite medical training to render an etiological opinion on the etiology of his right wrist arthritis and tendonitis.  Thus, the Veteran's opinion as to the etiology of his right wrist disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Finally, there is no indication that arthritis of the right wrist manifested within the first post service year or during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right wrist disability, that doctrine is not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right wrist disability is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


